r     11170        T                                      FILED
                                             ll            ,T                                              11/07/2022
                                                                                                           11/22/2022
                                                                                                      Bowen Greenwood
                                                                                                      CLERK OF THE SUPREME COURT

                            MONTANA SUPREME COURT                                                          STATE OF MONTANA


                                                                                                      Case Number: DA 22-0631




IN THE MATITER OF:                           Cause No.

Cause No DN-19-06                            MOTION FOR APPOINTMENT OF
                                             COUNSEL
EZRI FRIDDLE,

A YOUTH IN NEED OF CARE.
                                                                             NOV 0 7 2022
                                                                            Bovv,n   (21,2t-rr   •a

                                                                    c   .

      COMES NOW Danny Friddle, Petitioner Pro Se, to petition this Honorable Court
for appointment of new counsel in Cause No DN-19-06.
                                       FACTS
      1)     Petitioner has, concurrent with this filing, moved for dismissal of
current/prior appointed counsel for cause.
      2)     Petitioner is currently incarcerated by the State of Hawai'i in an "out of
state contract" Core Civic private prison facility, and housed in the state of Arizona.
       3)    Being incarcerated, Petitioner has no meaningful income.
       4)    Petitioner possess no material assets of value, such as property,
automobiles, etc.
       5)    Petitioner's access to legal materials relating to Montana statutes and
case law is non-existent.
       6)       Pursuant to Fact 5 above, there can be no expectation, regardless of any
level of skill possessed by Petitioner, that Petitioner would be able to reasonably
represent himself.
       7)    Petitioner's financial circumstances have not changed in any significant
way since the previous appointment of counsel provided Pursuant to Montana Code
Annotated §§ 41-3-425(2) and 41-7-111.
                                         RELIEF
      Petitioner, in accordance with the above facts, requests this Honorable Court for
appointment of counsel to represent Petitioner and Petitioners interests in both this
appeal matter and, pursuant to the ruling on the motion to appeal the March 18, 2022
termination of Petitioner's parental rights, in Cause No. DN-19-06.




                                          1 of 2
I declare, under the penalty of perjury, that the above stated facts are true and
accurate to the best of my knowledge, and request relief as described accordingly.
                       DATED: October 25, 2022, Eloy, Arizona




                                 (-- anny Fridffle
                                   Petitioner Pro Se




                                         2 of 2
                                                                                                      F I LED
                                                                                                         11/07/2022
                                                                              NOV 0
                                                                    E30
                                                                    '•
                                                                                       ?1022
                                                                              vven Gr eo
                                                                                                     Bowen Greenwood
                                                                                                     CLERK OF THE SUPREME COURT
                                                                         ,c                _
                                                                                                          STATE OF MONTANA
Danny Friddle                                                        Sta       tA
                                                                                    A,,
                                                                                                     Case Number: DA 22-0631
A6008921                                                                            -."Orlfe
                                                                                               rte

Core Civic/Saguaro Correctional Center
1252 East Arica Rd
Eloy, AZ 85131


                           MONTANA SUPREME COURT


IN THE MATTTER OF:                           Cause No. Dri

Cause No DN-19-06                            MOTION FOR APPEAL FROM
                                             JUDGMENT
EZRI FRIDDLE,

A YOUTH IN NEED OF CARE.


       COMES NOW Danny Friddle, Petitioner Pro Se, to petition this Honorable Court
for an appeal from the judgment in Cause No DN-19-06, entered March 25, 2022,
terminating Petitioner's parental rights effective March 18, 2022.


                                         FACTS


      1)     Petitioner, Danny Friddle, is the biological father of Ezri Friddle.
      2)     Petitioner was a respondent in Cause No DN-19-06.
      3)     Between not before June 6, 2019 and not after August 19, 2019,
Petitioner was served by the Pinal County Sheriffs Department in Arizona providing
notice of commencement of action against him in instant case as part of the case filed
on May 23, 2019 by the Montana Department of Public Health and Human Services,
Child and Family Services Division ("CFSD").
       4)   Petitioner was notified in an August, 13, 2019 letter from Michelle J.
Maltese ("Ms. Maltese") that Ms. Maltese had been appointed to represent Petitioner
in instant case.
       5)   For the entire duration of her appointment as Petitioner's counsel, from
August 2019 through March 2022, Petitioner received a total of four communications
from Ms. Maltese, one letter dated August 13, 2019, received on or about August 19,
2019, one letter dated August 27, 2019, received on or about September 3, 2019, one
letter dated September 27, 2019, received on or about October 1, 2019, and one letter
dated March 10, 2022, received on March 15, 2022 (dates according to original letters

                                          1 of 8
and Petitioner's facility mail log).
        6)     Between August 2019 and March 2022, Petitioner contacted his counsel,
Ms. Maltese, eight times, one letter sent leaving Petitioner's facility on or about August
21, 2019, one letter sent leaving Petitioner's facility on or about September 23, 2019,
one letter sent leaving Petitioner's facility on or about October 9, 2019, one letter sent
leaving Petitioner's facility on or about December 13, 2019, one letter sent leaving
Petitioner's facility on or about July 17, 2021, one letter dated February 16, 2022,
which left Petitioner's facility on February 22, 2022, one letter dated February 28,
2022, which left Petitioner's facility on March 2, 2022, and one letter dated March 25,
2022, which left Petitioner's facility on March 18, 2022 (dates according to copies of
original letters and Petitioner's facility mail log).
        7)     Following the letter received by Petitioner on or about October 1, 2019,
Petitioner received no response from his letters to Ms. Maltese until he threatened a
complaint to the Montana State Bar Association in his letter sent on or about March 2,
2022.
        8)     Petitioner is housed at a prison facility which utilizes a restricted
phone/calling list.
        9)   Due to administrative complications, Petitioner was/has been unable to
add counsel, Ms. Maltese, to his facility phone list, and as such is unable to call Ms.
Maltese directly.
        10)    At no time did Petitioner receive any incoming "legal calls" from counsel,
Ms. Maltese.
        11)    On or about September 3, 2019, the Court found that reunification efforts
did not need to be made with regards to Petitioner in instant case.
        12)    Petitioner was notified of the September 3, 2019 decision in instant case
by means of Ms. Maltese's letter dated September 27, 2019, received on or about
October 1, 2019.
        13)     Per documents served on Petitioner, motion to terminate Petitioner's
parental rights was filed by CFSD on or about November 24, 2021.
      14)    Petitioner's counsel, Ms. Maltese, according to the Certificate of Service
contained within the CFSD's motion for termination of Petitioner's parental rights, was
electronically served by e-mail.
        15)  Petitioner was served with the documents seeking the termination of his
parental rights on or about February 16, 2022 by the Pinal County Sheriff s
Department.

                                             2 of 8
       16)    MCA §§ 41-3-423(5) and 41-3-445(1)(a)(i)(A) establish a 30 day "statute of
limitations" for the CFSD to file for the terinination of parental rights following a
finding that reunification efforts are not required pursuant to MCA § 41-3-423.
       17)    Petitioner was not served any notifications and/or motions relating to
instant matter between the September 3, 2019 judgment and the November 24, 2021
filing with the court.
       18)    Petitioner's circumstances, which may be held relevant to action(s)
against Petitioner in Cause No. DN-19-06, have changed since the entry of the
September 3, 2019 judgment regarding reunification efforts not being made with
Petitioner.
       19)    On June 22, 2021, Petitioner filed initial appellate proceedings relating to
his conviction for which he is currently incarcerated for.
       20)    Petitioner's current incarceration, to include both the projected length of
such incarceration and the charges resulting in the incarceration, are two of the
primary factors utilized by the CFSD as grounds for the termination of Petitioner's
parental rights.
       21)    Petitioner's proceedings filed in the State of Hawai'i include matters that,
on remand, may provide cause for a change in judgment, i.e., that Petitioner may be
found "not guilty" on the charges utilized as grounds in and for the CFSD's action
seeking to terminate Petitioner's parental rights.
       22)    The period of time between Petitioner's notification of the issues barring
his "appearance" and the hearing terminating Petitioner's parental rights was not
more than three days.
       23)    Petitioner received notice of the termination of his parental rights on
April 4, 2022, which served as Petitioner's only notice of the judgment.
       24)    Petitioner originally submitted a motion to appeal the judgment to the
Montana Third Judicial District Court on May 2, 2022.
       25)  The original petition for appeal was, pursuant to ¶ 23 - 24 above and in
accordance with the "prison mail box rule," filed with the Montana Third Judicial
District Court within 30 days.
       26)    Petitioner had, in his March 2, 2022 letter to Ms. Maltese, instructed that
if judgment was entered against him, he intended it to be appealed.
       27)   Petitioner's counsel, Ms. Maltese, has not contacted Petitioner since
March 10, 2022, neither regarding any appellate actions, nor even to notify Petitioner
of the March 18, 2022 judgment entered by the Montana Third Judicial District Court

                                           3 of 8
terminating his parental rights.
      28)      Petitioner had instructed his counsel, Ms. Maltese, in his February 28,
2022 letter, that if a judgment was entered under the circumstances as they existed
(i.e., with the lack of communication between Petitioner and his counsel, to include
time to discuss and/or prepare any defense, and given the apparent violation of the
applicable statute of limitations as established by MCA §§ 41-3-423(5) and 41-3-445(1)
(a)(i)(A)), that counsel was to file an appeal of any such judgment.


                                     GROUND ONE
                             Denial of Access to the Courts


        29)   Petitioner's presence was not facilitated at any of the court proceedings.
        30)   Petitioner was not provided details of missed proceedings, apart from
outcomes/rulings, such as transcripts.
        31)   Petitioner was not provided information related to the CFSD's claim that
Ezri Friddle's "self harm" is directly caused by the continuation of his paternal rights,
nor was Petitioner given the opportunity to confront this claim.
        32)   Petitioner was served notice of the CFSD's, motion seeking to terminate
his parental rights on February 16, 2022.
       33)    Petitioner is currently incarcerated by the State of Hawai'i in a private
prison in the state of Arizona.
        34)   Petitioner has no meaningful access to Montana statutes (Montana Code
Annotated (MCA)) or case law.
        35)  Petitioner is reliant on written mail correspondence due to his current
incarceration and facility restrictions, such as restricted calling lists.
        36)  Petitioner's parental rights were terminated by the court effective March
18, 2022, 30 days after Petitioner first received notice of the motion to terminate his
parental rights.
        37)   Petitioner was, pursuant to 1129 - 36 above, not given opportunity to
investigate, prepare, and/or provide a defense against specific allegations made by the
CFSD.
        38)   Petitioner was not given opportunity to appear at any proceeding held in
instant case, in spite of his desire to do so.
       39)    Petitioner's counsel, Ms. Maltese, related to Petitioner that she was
having difficulty with Petitioner's facility in scheduling legal calls/court appearances by

                                           4 of 8
phone in the letter dated March 10, 2022, received by Petitioner on March 15, 2022.
      40)    The period of time between Petitioner's notification of the issues barring
his "appearance" and the hearing terminating Petitioner's parental rights was not
more than three days, which did not allow time for Petitioner to resolve, or attempt to
resolve, the issue prior to the Court's ruling on the matter, thus denying Petitioner
access to the hearing.
      41)    Pursuant to the above, Petitioner was denied access to the court in any
meaningful way.


                                     GROUND TWO •
                           Violation of Statute of Limitations


       42)   MCA §§ 41-3-423(5) and 41-3-445(1)(a)(i)(A) establish a 30 day "statute of
limitations" for the CFSD to file for the termination of parental rights following a
finding that reunification efforts are not required pursuant to MCA § 41-3-423.
       43)    In instant case, a determination that reunification efforts were not
required, pursuant to MCA § 41-3-423, was found and entered in September 3, 2019.
       44)   Petitioner was not served, or otherwise notified, of any proceedings filed
or brought against him related to instant matter prior to the motion(s) served on
February 16, 2022, more than two years after the determination that reunification
efforts were not required, pursuant to MCA § 41-3-423, was found and entered in
September 3, 2019.
       45)    The CFSD's motion Petitioner was served with was initiated by a motion
filed by the CFSD on November 24, 2021, more than two years after the determination
that reunification efforts were not required, pursuant to MCA § 41-3-423, was found
and entered in September 3, 2019.
       46)    There were no additional filings, fmdings, or orders regarding
reunification efforts with Petitioner in Cause No DN-19-06 between September 3, 2019
and November 24, 2021 which would serve to extend the statutory time period for
CFSD to file for termination of Petitioner's parental rights.
       47)    Petitioner had no cause, accordingly, to be prepared, in any way, for
CFSD's motion, submitted and filed more than two years after the lapse of the 30 day
statutory period, and every reason to believe the matter to have been resolved, as a
matter of law, leaving his parental rights in tact.


                                           5 of 8
                                    GROUND THREE
                                Denial of Access to Counsel


      48)    Petitioner was served notice of the CFSD's motion seeking to terminate
his parental rights on February 16, 2022.
      49)    Petitioner is, due to facility restrictions, at this time, only able to
communicate with counsel via mail (see Facts 7 and 8).
      50)    State of Montana entered judgment terminating Petitioner's parental
rights pursuant to hearing on and effective March 18, 2022, which is 30 days after
Petitioner was served notice of the action against him.
      51)    Petitioner received only one communication from his attorney, a letter
dated March 10, 2022, received by Petitioner on March 15, 2022, during the time
between being served and the effective dated of the Court's judgment.
      52)   Under the circumstances, the pace set by the Court denied Petitioner
meaningful access to counsel in instant case.


                                     GROUND FOUR
                           Petitioner's Counsel was Ineffective


       53)   Petitioner's counsel maintained no communication with Petitioner
between October 1, 2019 and March 10, 2022.
       54)    Petitioner's counsel was observably aware of CFSD's motion to terminate
Petitioner's parental rights not less than 2 %months prior to Petitioner being served
(based on filing dates available from documents served to Petitioner on February 16,
2022) and took no action to contact Petitioner prior to March 10, 2022.
       55)   Petitioner contacted counsel twice, dated February 16, 2022 and
February 28, 2022, after being served on February 16, 2022, before counsel responded
with the March 10, 2022 letter.
       56)   Petitioner's counsel's March 10, 2022 letter came after Petitioner, in his
February 28, 2022 letter, threatened a complaint with the Bar Association.
       57)   At no time, in any communication, did Petitioner's counsel aid, in any
significant way, to the preparation of a defense.
       58)   Petitioner's counsel failed to notify Petitioner that the CFSD had ruled on
the termination of his parental rights, Petitioner was notified of that by the Court, by
mail, received April 4, 2022.

                                            6 of 8
       59)    Petitioner's counsel failed to represent Petitioner's interest by ensuring
the facilitation of Petitioner's appearance by video or phone at any hearing before the
Court in Montana, including the September 3, 2019 hearing and the March 18, 2022
hearing.
       60)    Petitioner's counsel failed to communicate with Petitioner in a meaningful
was regarding the preparation of any defense in preparation for any hearing in instant
case, including the September 3, 2019 hearing and the March 18, 2022 hearing.
       61)    Petitioner's counsel failed to pursue the necessary time, given the total
circumstances, to properly consult with Petitioner in the preparation of any defense
against the termination of Petitioner's parental rights, and/or at any stage of the
proceedings leading up to the termination of Petitioner's parental rights, to include the
September 3, 2019 proceedings.


                                     GROUND FIVE
                     Petitioner's Hawai'i Conviction is Under Appeal


       62)    Petitioner's conviction in the state of Hawai'i for multiple counts of sexual
assault and promoting child abuse is the primary basis for the CFSD's action against
Petitioner.
       63)    Petitioner's conviction in Hawai'i is currently under appeal.
       64)    Petitioner's Hawai'i appeal includes matters which, on remand, could
result in a finding of not guilty on the related offenses.
       65) A finding of not guilty in Petitioner's Hawai'i case would invalidate the
CFSD's primary grounds against Petitioner for the termination of his parental rights,
the sexual assault issue and the length of prison term issue.


                                         RELEIF


      Petitioner, in accordance with the above factors, and for cause shown therein,
requests that this Honorable Court set aside the March 18, 2022 judgment, entered
March 25, 2022, terminating Petitioner's parental rights.


I declare, under the penalty of perjury, that the above stated facts are true and
accurate to the best of my knowledge, and request relief as described accordingly.



                                           7 of 8
DATED: October 25, 2022, Eloy, Arizona




            Dafiny Friddle
           Petitioner Pro Se




                 8 of 8
                                                                     ru_cD                   FILED
                                                                                                 11/07/2022

                                                                     NOV 0 7 2022           Bowen Greenwood
                                                                                            CLERK OF THE SUPREME COURT
                                                                                                 STATE OF MONTANA
                    A:   4
                              MONTANA SUPREME COURT               Bowen Grevenwooa      Case Number: DA 22-0631
                                                                Clerk of Supreme Couri
                                                                   State of tvlontar,-;

IN THE MAFFIER OF:                           Cause No.

Cause No DN-19-06                            MOTION FOR DISMISSAL OF
                                             COUNSEL
EZRI FRIDDLE,

A YOUTH IN NEED OF CARE.




      COMES NOW Danny Friddle, Petitioner Pro Se, to petition this Honorable Court
to remove Michelle J. Maltese, appointed counsel assigned to Petitioner by the State of
Montana, as Petitioner's counsel in Cause No. DN-19-06, for the cause of ineffective
counsel.
                                         FACTS
       1)     Between not before June 6, 2019 and not after August 19, 2019,
Petitioner was served by the Pinal County Sheriffs Department in Arizona providing
notice of commencement of action against him in instant case as part of the case filed
on May 23, 2019 by the Montana Department of Public Health and Human Services,
Child and Family Services Division ("CFSD").
       2)     Petitioner was notified in an August, 13, 2019 letter from attorney
Michelle J. Maltese ("Ms. Maltese) that Ms. Maltese had been appointed to represent
Petitioner in instant case.
       3)     For the entire duration of her appointment as Petitioner's counsel, from
August 2019 through March 2022, Petitioner received a total of four communications
from Ms. Maltese, one letter dated August 13, 2019, received on or about August 19,
2019, one letter dated August 27, 2019, received on or about September 3, 2019, one
letter dated September 27, 2019, received on or about October 1, 2019, and one letter
dated March 10, 2022, received on March 15, 2022 (dates according to original letters
and Petitioner's facility mail log).
       4)    Between August 2019 and March 2022, Petitioner contacted his counsel,
Ms. Maltese, eight times, one letter sent leaving Petitioner's facility on or about August
21, 2019, one letter sent leaving Petitioner's facility on or about September 23, 2019,
one letter sent leaving Petitioner's facility on or about October 9, 2019, one letter sent
leaving Petitioner's facility on or about December 13, 2019, one letter sent leaving


                                          1 of 4
Petitioner's facility on or about July 17, 2021, one letter dated February 16, 2022,
which left Petitioner's facility on February 22, 2022, one letter dated February 28,
2022, which left Petitioner's facility on March 2, 2022, and one letter dated March 25,
2022, which left Petitioner's facility on March 18, 2022 (dates according to copies of
original letters and Petitioner's facility mail log).
        5)     Following the letter received by Petitioner on or about October 1, 2019,
Petitioner received no response from his letters to Ms. Maltese until he threatened a
complaint to the Montana State Bar Association in his letter sent on or about March 2,
2022.
        6)     Petitioner is housed at a prison facility which utilizes a restricted
phone/calling list.
        7)     Due to administrative complications, Petitioner was/has been unable to
add counsel, Ms. Maltese, to his facility phone list, and as such is unable to call Ms.
Maltese directly.
        8)     At no time did Petitioner receive any incoming "legal calls" from counsel,
Ms. Maltese.
        9)     On or about Septenther 3, 2019, the Court found that reunification efforts
did not need to be made with regards to Petitioner in instant case.
        10)    Petitioner was notified of the September 3, 2019 decision in instant case
by means of Ms. Maltese's letter dated September 27, 2019, received on or about
October 1, 2019.
        11)    Per documents served on Petitioner, motion to terminate Petitioner's
parental rights was filed by CFSD on or about Noventher 24, 2021.
        12)    Petitioner's counsel, Ms. Maltese, according to the Certificate of Service
contained within the CFSD's motion for termination of Petitioner's parental rights, was
electronically served by e-mail.
        13)    Petitioner was served with the documents seeking the termination of his
parental rights on or about February 16, 2022 by the Pinal County Sheriff's
Department.
        14)    On June 22, 2021, Petitioner filed initial appellate proceedings relating to
his conviction for which he is currently incarcerated for.
        15)    In Ms. Maltese's March 10, 2022 letter, Ms. Maltese stated that she was
having difficulties scheduling "appearances" for court with Saguaro Correctional
Center.
        16)    The period of time between Petitioner's notification of the issues barring

                                            2 of 4
his "appearance" and the hearing terminating Petitioner's parental rights was not
more than three days.
      17)    Petitioner's counsel maintained no communication with Petitioner
between October 1, 2019 and March 10, 2022.
      18)    Petitioner's counsel was observably aware of CFSD's motion to terminate
Petitioner's parental rights not less than 2 12/ months prior to Petitioner being served
(based on filing dates available from documents served to Petitioner on February 16,
2022) and took no action to contact Petitioner prior to March 10, 2022.
      19)    Petitioner contacted counsel twice, dated February 16, 2022 and
February 28, 2022, before counsel responded with the March 10, 2022 letter.
       20)   Petitioner's counsel's March 10, 2022 letter came after Petitioner, in his
February 28, 2022 letter, threatened a complaint with the Bar Association.
       21)   At no time, in any communication, did Petitioner's counsel aid, in any
significant way, to the preparation of a defense.
       22)   Petitioner's counsel failed to notify Petitioner that the CFSD had ruled on
the termination of his parental rights, Petitioner was notified of that by the Court, by
mail, received April 4, 2022.
       23)   As of the date of this filing Petitioner has had no further contact from
appointed counsel Michelle J. Maltese since her March 10, 2022 letter, received on
March 15, 2022.
       24)   Petitioner's counsel failed to represent Petitioner's interest by ensuring
the facilitation of Petitioner's appearance by video or phone at any hearing before the
Court in Montana, including the September 3, 2019 hearing and the March 18, 2022
hearing.
       25)    Petitioner's counsel failed to communicate with Petitioner in a meaningful
was regarding the preparation of any defense in preparation for any hearing in instant
case, including the September 3, 2019 hearing and the March 18, 2022 hearing.
       26)    Petitioner's counsel failed to pursue the necessary time, given the total
circumstances, to properly consult with Petitioner in the preparation of any defense
against the termination of Petitioner's parental rights, and/or at any stage of the
proceedings leading up to the termination of Petitioner's parental rights, to include the
September 3, 2019 proceedings.
                                         RELIEF
      Petitioner, in accordance with the above, requests that this Honorable Court
grant Petitioner relief in the form of the removal of appointed counsel for the cause of

                                          3 of 4
counsel being ineffective.


I declare, under the penalty of perjury, that the above stated facts are true and
accurate to the best of my knowledge, and request relief as described accordingly.
                        DATED: October 25, 2022, Eloy, Arizona




                                     D nny Friddle
                                    Petitioner Pro Se




                                          4 of 4
                                                                                        FILED
                                                                                           11/07/2022
    NOV O 7 2022                                                                       Bowen Greenwood
                                                                                       CLERK OF THE SUPREME COURT

  Bovven Greenwooa             MONTANA SUPREME COURT                                        STATE OF MONTANA

CLA-k of Supreme Court                                                                 Case Number: DA 22-0631
   State of Montana


  IN THE MATTTER OF:                           Cause No.

  Cause No DN-19-06                            MOTION FOR SPECIAL
                                               CONSIDERATION
  EZRI FRIDDLE,

  A YOUTH IN NEED OF CARE.



         COMES NOW Danny Friddle, Petitioner Pro Se, to petition this Honorable Court
 for special consideration in the filing of the matters filed here with. This request is
 made pursuant to the following declaration:
                             DECLARATION OF PETITIONER
         1)     I am Danny Friddle, Petitioner in the included filings.
         2)     I have no access to the applicable court rules for the State of Montana.
         3)     Having no access to the relevant court rules nor the assistance of
 counsel, I have prepared the attached filings as best as able in accordance with similar
 known procedures.
         4)     I have submitted the related filings in this matter Pro Se due to appointed
 counsel, Michelle J. Maltese, being ineffective, as demonstrated in the included filings.
       5)    The involved parties in Cause No. DN-19-06, are primarily being shown
 being served by e-mail, and without a given physical address.
         6)     I have no access to e-mail that would allow for electronic service.
                                           RELIEF
         Pursuant to the above factors, Petitioner requests the following:
         1)     Pending appointment of new counsel, permission to provide service by
 certified mail to Michelle J. Maltese, Petitioner's current appointed counsel for Cause
  No. DN-19-06, and to the Powell County Attorney Kathrine McErney.
        2)    That the State of Montana provide electronic service to all other relevant
  parties as necessary, or, in the alternative, to allow for delay of service to any
  additional parties until the appointment of new counsel in accordance with the motion
 filed accordingly herewith.
         3)    That special consideration be given to any technical and/or procedural
  errors contained within any filings filed in concert with this motion pending
  appointment of new counsel in this matter, and that leave be granted to amend such

                                            1 of 2
errors accordingly.


      I declare, under the penalty of perjury, that the above stated facts are true and
accurate to the best of my knowledge, and request relief as described accordingly.
                       DATED: October 25, 2022, Eloy, Arizona




                                     anny Friddle
                                   Petitioner Pro Se




                                         2 of 2
                                                                                       FILED
                                                                                      D 11/07/2022
                                                                                  FILEBowen Greenwood
                                                                             MAR 3 2:24)=ORNExiAcOURT
Kathryn McEnery                                                       iger   dp   ro„„ .. Case Number: DA 22-0631 •
                                                                                          .E4R‘wir
POWELL COUNTY ATTORNEY
409 Missouri Avenue, Ste. 301
Deer Lodge, Montana 59722
(406) 846-9790
Attorney for Department




                                                  COUN                                 TY
    MONTANA THIRD JUDICIAL DISTRICT COURT, POWELL

  IN THE MATTER OF:                                   Cause No. DN 19-06

         EZRI FRIDDLE,                        NOTICE OF ENTRY OF JUDGMENT

  A YOUTH IN NEED OF CARE.

                                                                     of the
       COMES NOW, Kathryn McEnery, Powell County Attorney, on behalf
                                                                Rule 77, M.R.C.P.,
 Department of Public Health and Human Services and pursuant to
                                                                      Rights of Danny
 hereby gives notice of the March 25, 2022 Order Terminating Parental
                                                                         Judge.      This order
 Franklin Friddle, signed by the Honorable Ray J. Dayton, District Court
                                                                         child, effective
 terminates the parental rights of Danny Franklin Friddle to the subject
                                                                         d and duly served
 March 18, 2022. A true and correct copy of this Order is hereby attache

 upon you.

        Dated this 30th day of March, 2022.

                                           MatiPzept ncEeteitid
                                           Kathryn McEnery, electronically signed
                                           Powell County Attorney




                                                                                         Page 1 of 2
  NOTICE OF ENTRY OF JUDGMENT
                                CERTIFICATE OF SERVICE
                                                                                         true and
       I hereby certify that on this 30th day of March, 2022, I caused to be delivered a
                                                                              by the noted means:
accurate copy of the foregoing Notice of Entry of Judgment, to the following,

       Taryn Gray, Esq.                             Electronically mailed:
       Attorney for Child                           Taryn®dhlawgroupmt.com
                                                    Kate@dhlawgroupmt.com
                                                    shannonQdhlawgroupmt.com

       Morgan N. Smith, Esq.                        Electronically mailed:
       Attorney for Mother                          MorganSmith®mt.gov
       Office of the Public Defender-Anaconda       MaryBrown®mt.gov

        Michelle J. Maltese                         Electronically mailed:
        Attorney for Father                         michellejrnaltese®gmail.com

        Amy Pearson-CPS                              Electronically mailed:
        DPHHS                                        Amy.Pearson®mt.gov
                                                     HHSCFSMSLLEGAL®mt.gov

        CaI Boyle                                    Electronically mailed:
        Guardian ad litem                            donas@anacondafrc.org
        Anaconda Family Resource Center
        PO Box 1179
        Anaconda MT 59711

        Sarah Lehner                                 Mailed: USPS, Postage, pre-paid
        1036 Missouri Ave.
        Deer Lodge, MT 59722

         Danny Franklin Friddle                       Mailed: USPS, Postage, pre-paid
         AO#A6008921
         Saguaro Correctional Center
         1250 East Arica Rd.
         Eloy, AZ 85131


                                                        f
                                                     li eed     a    Orta r
                                               Electronically signed by:
                                               Sarah E. Ward
                                               Legal Assistant




                                                                                         Page 2 of 2
  NOTICE OF ENTRY OF JUDGMENT